In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0692V
                                        (not to be published)


    CAROLYN CLARK,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: December 15, 2021


    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs; First
                                                                Class Airfare
                         Respondent.


Michael G. McLaren, Black McLaren et al., P.C., Memphis, TN,, for Petitioner.

Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1


                On May 10, 2019, Carolyn Clark filed a petition for compensation under
    the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
    (the “Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to
    vaccine administration as a result of an influenza vaccination received on November
    7, 2016. (Petition at 1). On May 26, 2021, a decision was issued awarding
    compensation to Petitioner based on the parties’ stipulation. (ECF No. 35).


      Petitioner has now filed a motion for attorney’s fees and costs, dated October 20,
2021 (ECF No. 41), requesting a total award of $40,105.31 (representing $36,910.50 in

1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
fees and $3,194.81 in costs). In accordance with General Order No. 9, Petitioner filed a
signed statement indicating that she not incurred no out-of-pocket expenses. (ECF No.
41-3). Respondent reacted to the Motion on October 21, 2021, indicating that he is
satisfied that the statutory requirements for an award of attorney’s fees and costs are met
in this case, but deferring resolution of the amount to be awarded to my discretion. (ECF
No. 42). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees to be awarded appropriate for the reason listed below.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s fees
and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S. at 434.


                                            2
                                        ATTORNEY FEES

        I have reviewed the rates requested for the work of the various attorneys and legal
staff involved in this case. The billing invoices indicate that most of the time billed was
performed by Christopher Webb, plus some law clerks and paralegals. (ECF No. 41-2 at
20). The rates requested for Mr. Webb have been previously reviewed in other cases and
deemed appropriate and shall be awarded in this matter as well. And the time billed to
the matter was reasonably incurred, and shall not therefore be reduced.


        Petitioner also requests rates ranging from $153.00 per hour to $161.00 per
 hour for work performed by paralegals and law clerks. (Id.) The rates requested for all
 parties are consistent with what has been previously awarded for their work in the
 Vaccine Program for time billed through 2021, and the amount of work performed by
 paralegals was reasonable.


                                       ATTORNEY COSTS

        Petitioner seeks $3,194.81 in attorney’s costs that include travel, medical records,
postage and filing. (ECF No. 41-2 at 21). Upon my review of the receipts submitted for
travel, however, it appears the amount of costs requested for reimbursement of airfare
charges are somewhat excessive. All travel was billed by Mr. Webb, who has had previous
requests for airfare costs reduced, yet continues to bill for travel that is not reimbursable
by the Program. 3
         Specifically, the submitted cost substantiation indicates that Mr. Webb booked
 a first-class flight from Memphis, TN to Columbus, OH on June 12, 2019, to meet with
 the Petitioner, at a cost of $958.00. (ECF No. 41-2 at 35). Petitioner only requests
 reimbursement for the (slightly) lower sum of $908.00, presumably based on the idea
 that this was the coach ticket cost. (Id. at 45 - 48). Independent research, however,
 establishes that a coach ticket for the same route traveled, purchased around the same

 3 Black McLaren has had requests f or attorney’s costs previously reduced f or excessive airf are and
 other luxury costs in multiple cases including but not limited to; Wright v. Sec’y of Health & Human
 Servs., No. 12-0423V, 2018 WL 7051676 (Fed. Cl. Spec. Mstr. Dec. 10, 2018); Digerolamo v. Sec’y of
 Health & Human Serv., No. 16-0920V, 2019 WL 4305792 (Fed. Cl. Spec. Mstr. Jun. 28, 2019); Spivey
 v. Sec’y of Health & Human Serv., No. 18-0959V, 2019 WL 7580151 (Fed. Cl. Spec. Mstr. Dec. 12,
 2019); and Lepper v. Sec’y of Health & Human Servs., No. 18-0984V, 2019 WL 7580152 (Fed. Cl. Spec.
 Mstr. Dec. 12, 2019).

                                                  3
    time, would likely cost no more than $387 ($620 round trip) – a fraction of what Petitioner
    seeks.


           Counsel in this case has been repeatedly warned not to request first class rates,
    but continues to do so. See, Wright v. Sec’y of Health & Human Servs., No. 12-0423V,
    2018 WL 7051676 (Fed. Cl. Spec. Mstr. Dec. 10, 2018); Digerolamo v. Sec’y of Health
    & Human Serv., No. 16-0920V, 2019 WL 4305792 (Fed. Cl. Spec. Mstr. Jun. 28,
    2019); Spivey v. Sec’y of Health & Human Serv., No. 18-0959V, 2019 WL 7580151
    (Fed. Cl. Spec. Mstr. Dec. 12, 2019); and Lepper v. Sec’y of Health & Human Servs.,
    No. 18- 0984V, 2019 WL 7580152 (Fed. Cl. Spec. Mstr. Dec. 12, 2019). Most recently,
    counsel was warned that if requesting first class airfare continued, the request will be
    denied in its entirety. See Robinson v. Sec’y of Health & Human Servs., No. 18-1134V,
    2020 WL 4198759 (Fed. Cl. Spec. Mstr. May 8, 2020).

           As counsel has not complied with prior warnings regarding first class airfare, I
    hereby deny the requested $908.00 for airfare.


                                          CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $39,197.31 (representing $36,910.50 in fees and $2,286.81 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  4